Citation Nr: 1737220	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-30 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In February 2017, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901, which was received in June 2017.  The Veteran was furnished a copy of such opinion in June 2017, with a notification letter informing him that he had 60 days from the date of the letter to review the medical opinion and send VA any additional evidence or argument.  See 38 C.F.R. § 20.903.  The Veteran submitted additional evidence (July 2017 statement) and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not manifest during service and is not related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Analysis

Hearing Loss

The Veteran contends that he has hearing loss that worsened since serving on aircraft carriers, to include work on jet engines. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows that the Veteran has hearing loss for VA purposes according to 38 C.F.R. § 3.385.  The Veteran was afforded a VA examination in January 2013.  The puretone threshold values were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
15
15
55
LEFT
50
45
30
15
10

Speech recognition scores using the Maryland CNC Test were 98 percent in the right ear and 96 percent in the left ear.  Because the auditory threshold values include at least one result of 40 decibels or greater in both ears, the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

Regarding in-service incurrence of injury or disease, the Veteran's DD Form 214 indicates that his military occupational specialty (MOS) included aircraft mechanics in the Navy.  This MOS carries a high probability rating for hazardous military noise exposure.  At the May 2016 Board hearing, the Veteran testified about his military duties, to include working on aircraft carriers, such as the U.S.S. Enterprise, which exposed him to helicopters flying around all the time and 100-hour jet inspections.  Additionally, the Veteran testified to going to aviation school, which exposed him to noise, to include screaming from a hydraulic crane, without ear protection.  Thus, after consideration of the Veteran's assertions regarding his duties that are consistent with his MOS, the Board finds that he experienced exposure to loud noise during service.

Therefore, the question that remains is whether the Veteran's hearing loss had onset during or is related to service, to include exposure to loud noise.

The evidence includes the Veteran's service treatment records (STRs), which show multiple hearing tests indicating normal hearing as defined by 38 C.F.R. § 3.385, to include a February 1965 entrance examination and a June 1969 separation examination.

The January 2013 VA examiner opined that, while the Veteran's MOS carries a high probability rating for hazardous military noise exposure, the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner, in a January 2013 addendum opinion, explained that the Veteran denied civilian occupational and recreational noise exposure, but genetic involvement and the aging factor cannot be ruled out as other possible causes of or contributing factors to the Veteran's current hearing loss.  The examiner also based the negative opinion on the normal hearing test results obtained at the February 1965 and June 1969 examinations.

However, since November 1, 1967, VA's practice is to convert the standards set forth by the American Standards Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute (ANSI).  It was unclear, when providing the negative nexus opinion, whether the January 2013 VA examiner completed such conversion of the Veteran's February 1965 hearing test results, obtained at the Veteran's entrance examination.  As such, the Board requested the VHA opinion, received in June 2017, for additional medical expert guidance.

In the VHA request, the Board noted that, using ISO-ANSI units, the Veteran's hearing test results at the February 1965 entrance examination reveal the following auditory threshold values in decibels at the respective frequencies: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
No value
10
LEFT
5
25
5
No value
-5

The June 1969 separation examination shows the following results (using ISO-ANSI units):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
5
5
5

The June 2017 VHA medical expert opinion considered the Veteran's description of hearing loss symptoms, to include being unable to hear conversational speech in noise and having to increase the volume of the television, and the hearing tests described above.  The medical expert (S.W., M.D., Ph.D.), a specialist in Otolaryngology-Head and Neck Surgery, also provided a negative nexus opinion.  Dr. S.W. explained that he is "unaware of any significant scientific literature supporting the occurrence of 'progressive" hearing loss i.e. occurring over many years following noise exposure.  Considering the normal hearing evaluations upon entering military service and at the time of discharge there is no evidence to support the [Veteran's] claim for military noise induced hearing loss."  Additionally, Dr. S.W. agreed with the January 2013 examiner's opinion regarding genetic involvement and age being factors in the Veteran's hearing loss and concluded that the Veteran's hearing loss claim cannot be justified.

The Board finds that this June 2017 VHA opinion is persuasive and the most probative evidence as to the nexus element of the claim.  Dr. S.W. specializes in Otolaryngology-Head and Neck Surgery, and he provided a clear and unequivocal opinion based on the relevant information, including the relevant in-service and post-service evidence.  Moreover, Dr. S.W.'s explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this regard, the expert used the phrase "likely as not" and made clear that he was only demanding a level of medical certainty at the 50 percent level.  Thus, the expert did not demand a level of medical certainty inconsistent with VA's burden of proof.  See Wise v. Shinseki, 26 Vet. App. 517, 527 (2014). 

While the Veteran believes that he has hearing loss that is connected to noise exposure during service, as a layperson, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The determination of the etiology of hearing loss requires medical testing and a certain amount of medical expertise to be determined.  Thus, the Veteran's opinion regarding the origin of his hearing loss is not competent medical evidence.  The Veteran also testified at the Board hearing, and reiterated in his July 2017 statement, that he does not recall ever having a hearing test on separation from service.  However, the Board finds the negative nexus opinions discussed above to be of greater probative value and more persuasive than the Veteran's lay contentions, to include his memory of a hearing test the results of which were recorded over 40 years ago.

Accordingly, the weight of the most competent and credible evidence establishes that the Veteran's current hearing loss is unlikely to have resulted directly from service.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute here.  Thus, the evidence is not at least in equipoise on all material elements of the claim, and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for the Veteran's hearing loss is not warranted.

Tinnitus

The Veteran also asserts that he currently suffers from tinnitus that is related to service.  As is discussed above, the Board finds that the Veteran experienced exposure to loud noise in service.

The January 2013 VA examiner opined that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure.

However, the Veteran is competent to describe the presence of ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Because tinnitus is primarily a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept his statements in this regard.  This is in contrast to the hearing loss claim where objective audiometric testing is of record.

The Board notes that the evidence does not include a positive nexus opinion specifically linking the Veteran's tinnitus to service.  However, on further reflection, the Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of his tinnitus.  His contention that his tinnitus is related to in-service noise exposure is wholly consistent with his military duties involving aircraft mechanics.  Given his competent and credible statements regarding his tinnitus, the Board finds the evidence is at least in equipoise regarding whether the Veteran's current tinnitus began during military service and continued since service.  The Board notes that the disability and pertinent evidence for the tinnitus claim is unlike the hearing loss claim, which turned on nexus evidence requiring medical expertise.

When viewing the evidence in the light most favorable to the Veteran and after resolving any reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that commenced in service and continued since service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Wise, 26 Vet. App. at 531 (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).  Accordingly, service connection for tinnitus is warranted.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


